The question in this case is, whether a still set upon the lands of the lessor by the lessee could be seized under a fi. fa. by the sheriff as the property of the lessee, and be sold as his. As between a creditor and lessee, it certainly may. The decisions is modern times have gone far to consider fixtures, made for the purpose of carrying on a man's trade, as not coining under the idea of fixtures becoming a part of the freehold: As between landlord and tenant, there is the same disposition. And even as between heir and *Page 110 
executor, modern notions are far more liberalized and accommodated to the ordinary purposes of those who carry on business than formerly. 4 Rep. Herlohenden's Case, Salk. 368. Judgment accordingly.